United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-2202
                     ___________________________

            Larry D. Jesinoski and Cheryle Jesinoski, individuals

                   lllllllllllllllllllll Plaintiffs - Appellants

                                        v.

                      Countrywide Home Loans, Inc.,
                   subsidiary of Bank of America N.A.,
                  doing business as America's Wholesale
                 Lender; BAC Home Loans Servicing, LP,
                  a subsidiary of Bank of America, N.A.,
                  a Texas Limited Partnership, formerly
                   known as Countrywide Home Loans
                   Servicing, L.P.; Mortgage Electronic
                  Registration Systems, Inc., a Delaware
                 Corporation; and John and Jane Does 1–10

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                 Appeal from United States District Court
                for the District of Minnesota – Minneapolis
                               ____________

                       Submitted: December 11, 2012
                         Filed: September 10, 2013
                                 [Published]
                              ____________

Before LOKEN, MELLOY, and COLLOTON, Circuit Judges.
                           ____________
PER CURIAM.

       Mortgagors Larry and Cheryle Jesinoski appeal the district court's grant of
judgment on the pleadings to their lenders in a dispute regarding a $611,000 home
loan. Three years to the day after consummating the loan, the Jesinoskis mailed
notices to the lenders seeking to rescind the loan due to alleged violations of the
Truth in Lending Act (TILA); the lenders denied the Jesinoskis' requests to rescind.
One year and one day after mailing the letters—now more than four years after
consummating the loan—the Jesinoskis sued the lenders to rescind the loan. The
sole issue on appeal is whether mailing a notice of rescission within three years of
consummating a loan is sufficient to "exercise" the right to rescind a loan transaction
pursuant to 15 U.S.C. § 1635(a) or, alternatively, whether a party seeking to rescind
the transaction is required to file a lawsuit within the three-year statutory period.

       This Court recently weighed in on the circuit split regarding this precise issue
and held that a party seeking to rescind a loan transaction must file suit within three
years of consummating the loan. Keiran v. Home Capital, Inc., 720 F.3d 721, 726–29
(8th Cir. 2013) (adopting the Tenth Circuit's view in Rosenfield v. HSBC Bank, USA,
681 F.3d 1172 (10th Cir. 2012)); see Hartman v. Smith, __ F.3d __, No. 12-1947,
2013 WL 4407058 at *7–8 (8th Cir. Aug. 19, 2013) (following Keiran). "It is a
cardinal rule in our circuit that one panel is bound by the decision of a prior panel."
Owsley v. Luebbers, 281 F.3d 687, 690 (8th Cir. 2002). Accordingly, we affirm the
district court's judgment on the pleadings in favor of the lenders.

MELLOY, Circuit Judge, concurring in the judgment.

      I concur in the judgment insofar as this Court is bound by decisions of prior
panels. See Owsley, 281 F.3d at 690. Were we writing on a clean slate, however, I
would hold for the reasons stated in my separate concurrence in Hartman, 2013 WL

                                         -2-
4407058 at *10–12, that sending notice within three years of consummating a loan
is sufficient to "exercise" the right to rescind. See 12 C.F.R. § 1026.23(a)(2).

COLLOTON, Circuit Judge, concurring.

        I concur in the per curiam opinion based on circuit precedent, but I believe that
Keiran v. Home Capital, Inc., 720 F.3d 721 (8th Cir. 2013), was wrongly decided, see
id. at 731 (Murphy, J., dissenting); Scherzer v. Homestar Mortg. Servs., 707 F.3d 255
(3d Cir. 2013), and I would reverse the judgment of the district court if the question
presented were open in this circuit.
                          ______________________________




                                          -3-